Case 1:20-cv-04392-VEC-BCM Document 32
                                    30 Filed 01/04/21
                                             12/29/20 Page 1 of 2




                                                               1/4/21




                             Application DENIED. The Clerk of Court is respectfully
                             directed to mail a copy of this order to plaintiff. SO
                             ORDERED.


                             _______________________
                             Barbara Moses, U.S.M.J.
                             January 4, 2021
Case 1:20-cv-04392-VEC-BCM Document 32
                                    30 Filed 01/04/21
                                             12/29/20 Page 2 of 2
